EXHIBIT 10.5
 
FORM OF
RESTRICTED STOCK AWARD AGREEMENT
(Chairman)


THIS RESTRICTED STOCK AWARD AGREEMENT (the "Agreement") entered into as of the
___ day of January, 20__, by and between Urstadt Biddle Properties Inc., a
Maryland corporation (the "Company"), and __________, an individual employed by
the Company (the "Participant").


WITNESSETH:


WHEREAS, the Company has adopted, through appropriate action of its Board of
Directors, the Urstadt Biddle Properties Inc. Amended and Restated Restricted
Stock Award Plan (as amended, the "Plan"); and


WHEREAS, the Company desires to grant a Restricted Stock Award to the
Participant under the Plan on the terms and conditions hereinafter set forth;
and


WHEREAS, the Participant desires to accept such Restricted Stock Award of the
Company subject to the terms and conditions of this Agreement and the Plan.


NOW, THEREFORE, in consideration of the promises and the mutual covenants
hereinafter contained, and other good and valuable consideration, receipt of
which is hereby acknowledged, the Company and the Participant do mutually
covenant and agree as follows:




1.           Grant of Restricted Stock.  Subject to the terms and conditions
hereinafter set forth, the Participant is hereby granted a Restricted Stock
Award of ___________ Common Shares, par value $.01 per share, and ___________
Class A Common Shares, par value $.01 per share, of the Company (collectively,
the "Restricted Stock").


2.           Issuance of Restricted Stock.  The number of shares of Restricted
Stock granted under Section 1 hereof shall be recorded on the books of the
Company in the name of the Participant.  The Company shall instruct its stock
transfer agent to place a stop transfer order on the Restricted Stock until such
time as the Restrictions thereon shall lapse.  In the event that the Participant
shall forfeit all or any portion of the Restricted Stock, the shares which are
forfeited automatically shall be transferred back to the Company.


3.   Vesting.  [Subject to the satisfaction of the obligations of Tax-Related
Items as set forth in Section 7 hereof,] the Participant shall vest in the
Restricted Stock Award granted hereunder, and all Restrictions thereon shall
lapse, upon the [fifth to ninth] anniversary of the date of grant hereunder if
the Participant is still employed by the Company on that date.  Except as
provided in Paragraph 4(b) and (c) below, prior to such [fifth to
ninth] anniversary, no portion of the Restricted Stock Award shall be vested.


4.           Termination of Employment During the Restricted Period.


In the event that during the term of the Restricted Period the Participant's
status as an employee of the Company terminates:
 
(a)  
for any reason other than death, Disability or involuntary termination other
than "Termination for Cause" (as defined in the Amended and Restated Change of
Control Agreement dated December 19, 2007 between the Company and the
Participant), the Participant shall forfeit the Restricted Stock evidenced by
this Agreement; or,



(b)  
by reason of death or Disability, the Restrictions on any and all Awards shall
lapse on the date of such termination; or

 
(c)  
by reason of involuntary termination other than Termination for Cause, all
Awards shall continue to vest as if involuntary termination had not occurred
until such time as the Restrictions lapse; provided, however, that if the
Participant, prior to the completion of any or all Restricted Periods, accepts
employment or provides services to any organization other than the Company that
is engaged primarily in the ownership and/or management or brokerage of shopping
centers in The New York – Northern New Jersey – Long Island, NY-NJ-CT-PA,
Metropolitan Statistical Area as defined by the Bureau of Labor Statistics, the
Participant will forfeit any and all Restricted Stock Awards whose Restrictions
have not lapsed.

 
5.           Forfeiture.  All shares of non-vested Restricted Stock shall be
automatically forfeited to the Company if the Board of Directors of the Company
determines that the Participant has breached a material contract obligation to
the Company including, without limitation, material provisions in any employment
or confidentiality agreement.


6.           Rights to Dividends.  Subject to the terms and conditions hereof,
during the Restricted Period the Participant shall have the right to receive any
dividends declared and other distributions paid with respect to the shares of
Restricted Stock as such are declared and paid to shareholders with respect to
Common Shares and Class A Common Shares of the Company generally.


7.           Withholding Tax Liability.   [Prior to any relevant taxable or tax
withholding event, the Participant must pay or make adequate arrangements
satisfactory to the Company to satisfy all income tax, social insurance, payroll
tax or other tax-related items related to the Participant's participation in the
Plan and legally applicable to the Participant (the "Tax-Related Items").  In
this regard, the Participant hereby authorizes the Company in its sole
discretion and without any notice to or additional authorization by the
Participant, to satisfy their withholding obligations with regard to all
Tax-Related Items by one or a combination of a combination of the following:


(a)  
withholding from the Participant's wages or other cash compensation paid to the
Participant by the Company; or,



(b)  
reacquiring from the Participant vested whole shares of Restricted Stock in an
amount equal to the aggregate withholding obligation as determined by the
Company; provided that any reacquisition from an executive officer shall be
approved by the Compensation Committee; or,



(c)  
withholding from proceeds of the sale of vested shares of Restricted Stock,
either through a voluntary sale or through a mandatory sale arranged by the
Company (on the Participant's behalf pursuant to this authorization without
further consent), to the extent and in the manner permitted by all applicable
securities laws, including many any necessary securities registration or taking
any other necessary actions.]1



8.           Transfer Restrictions.  Except as provided by the resolutions
adopted by the Compensation Committee of the Board of Directors of the Company
on November 6, 2002 (the "Resolutions"), the shares of Restricted Stock may not
be transferred, assigned, pledged, hypothecated or otherwise encumbered, and
shall not be subject to execution, attachment, garnishment or other similar
legal processes.  In the event of a permitted Assignment pursuant to the
Resolutions, the Restricted Stock Award shall continue to be subject to all
other terms and conditions set forth in this Agreement.  Except as aforesaid,
upon any attempt to transfer, assign, pledge, hypothecate or otherwise encumber
or dispose of such shares, the shares immediately shall be forfeited to the
Company.


9.           Construction; No Contract of Employment.  Nothing contained in this
Agreement, nor the granting of the Restricted Stock Award hereunder, shall be
construed as giving the Participant or any other person any legal or equitable
rights against the Company or any subsidiary or any director, officer, employee
or agent thereof, except for those rights as are herein provided.  Under no
circumstances shall this Agreement be construed as an express or implied
contract of continuing employment for the Participant, nor shall the Restricted
Stock Award granted hereunder in any manner obligate the Company, or any
subsidiary or affiliate of the Company, to continue the employment of the
Participant.


10.           Miscellaneous.  This Agreement is subject to the terms and
conditions of the Plan, as the Plan may be from time to time amended.  The
provisions of the Plan are incorporated herein by reference, and the capitalized
terms used but undefined herein shall have the same meanings as set forth in the
Plan.  The Participant acknowledges receipt of a copy of the Plan and agrees to
be bound by all the terms and provisions thereof.  Since the Participant has
attained the age when he is eligible for Retirement, as defined in the Plan, the
parties acknowledge that the provisions of paragraphs three and four above may
differ from the Plan, but such provisions reflect the intent of the Compensation
Committee administering the Plan.  Except with respect to such paragraphs, any
inconsistency between this Agreement and the Plan shall be resolved in favor of
the Plan.




URSTADT BIDDLE PROPERTIES INC.




By________________________________
Name:                   
Title:




PARTICIPANT


___________________________________
Name:











--------------------------------------------------------------------------------

1 Alternative language:  "The Company shall have the right to withhold any
income or other taxes due upon transfer of shares to the Participant or the
lapse of Restrictions, including the right to withhold shares or sell shares
where appropriate."